DETAILED ACTION

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the European Patent Office on 11/14/2018. It is noted, however, that applicant has not filed a certified copy of the EP 18306488.0 application as required by 37 CFR 1.55.
Claim Objections
Claims 2, 4, 12, 14 and 16 objected to because of the following informalities:  
Regarding Claim 2, Line 4, “each period” has antecedent basis in the previous line. The Examiner suggests amending “each period” to “each of the periods”.
Regarding Claim 2, Line 8, “the duration T1HIGH” has no antecedent basis. The Examiner suggests amending “the duration T1HIGH” to “a duration T1HIGH”.
Regarding Claim 2, Lines 8-9 and Line 11, there are separate instances of “the determined number of interrupt events” may either have antecedent basis in Claim 1, Lines 8-9 or Claim 2, Lines 6-7. The Examiner suggests amending the instances in Claim 2, Lines 8-9 and Line 11 of “the determined number of interrupt events” to “the determined number of interrupt events occurring during the first measurement cycle”. 

Regarding Claim 4, Line 2 and Claim 5, Line 2, “measurement cycles” has antecedent basis in Claim 2. The Examiner suggests amending “measurement cycles” to “the measurement cycles”.
Regarding Claim 12, Line 3, “each period” has antecedent basis in the previous line. The Examiner suggests amending “each period” to “each of the periods”.
Regarding Claim 12, Line 5, “the duration T1HIGH” has no antecedent basis. The Examiner suggests amending “the duration T1HIGH” to “a duration T1HIGH”.
Regarding Claim 14, Line 2 and Claim 15, Line 2, “measurement cycles” has antecedent basis in Claim 2. The Examiner suggests amending “measurement cycles” to “the measurement cycles”.
Regarding Claim 16, Line 7, “can connected parallel” is grammatically incorrect. The Examiner suggests changing “can connected parallel” to “connected in parallel”
Regarding Claim 16, Line 3 and Line 13, the Examiner suggests striking out the parenthetical “(12, 312)” in order to make the format of Claim 16 consistent with the rest of the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8-10 and 12-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claims 8 and 9, there is the recitation of “the relative humidity determined by means of the sensing capacitor RHCsens” on Lines 2-3 of both of the Claims. There is no previous recitation of a relative humidity that has been determined by means of the sensing capacitor in any of that Claims 8 and 9 depend upon. Even though Claim 1 recites the determining of the charging time of the sensing capacitor in Lines 9-10, the determination of the charging time is not linked to the determination of the relative humidity. The derivation of the relative humidity based on the charging time is disclosed in paragraph 0035 of the Instant Application: “From the determined charging time (and the reached constant voltage) the relative humidity can be derived since the functional dependence of the capacitance on the relative humidity of the used sensing transistor 12 is known beforehand.” Without the explicit recitation of the linkage between the determined charging time and the determined relative humidity by means of the sensing capacitor, it is unclear how the relative humidity is determined.

Claim 10 is rejected as depending on Claim 8.
Regarding Claim 12, it is unclear whether “the determined number of interrupt events occurring during the second measurement cycle” on Lines 14-15 of Claim 12 is the same as “the counted number of interrupt events” on Lines 9-10 of Claim 11 because it is unclear whether “a charging time of the sensing capacitor” on Lines 13-14 is the same as “a charging time of the sensing capacitor” on Line 9 of Claim 11. In other words, it is unclear whether “a charging time of the sensing capacitor” is determined based on “the counted number of interrupt events” of Claim 11, or whether “a charging time of the sensing capacitor” is determined based on “the determined number of interrupt events occurring during the second measurement cycle”.
It follows that with respect to Claim 12, it is unclear whether the “detecting and counting interrupt events at the interrupt input of the microcontroller; and determining a charging time of the sensing capacitor based on the counted number of interrupt events” of Claim 11, are part of the first measurement cycle or the second measurement cycle. 
Claims 13-15 are rejected as depending on Claim 12.

Regarding Claim 16, on Lines 4-5, the equation establishes RHcorr as correcting for environmental conditions affecting the sensing capacitor using a reference capacitor that is shielded from environmental conditions; however, on Line 15 RHcorr is defined again using a different equation that corrects for a parasitic resistance. After a thorough reading of the Instant Specification, these two equations for RHcorr cannot be set equal to one another. Correction is required to distinguish the RHcorr equation in Lines 4-5 and the RHcorr equation on Line 15.
One possible change that the Examiner suggests is to change “and/or” at the end of Line 12 to “or”. Another possible change is to change “RHcorr” on Line 15 to something different than “RHcorr” on Line 10 or vice versa, such as “RHcorr1”.
Regarding Claim 16, there is the recitation of “the relative humidity determined by means of the sensing capacitor RHCsens” on Lines 2-3. There is no previous recitation of a relative humidity that has been determined by means of the sensing capacitor in Claim 16 or Claim 11, which Claim 16 depends upon. Please read the explanation with respect to the rejection of Claims 8 and 9 above, as this issue is similar.
A similar issue is there with the recitation of “the relative humidity obtained by means of the reference capacitor” on Line 6. It is unclear how RHCref is determined based on Claim 16 and Claim 11.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because a computer program product is not directed to any of the statutory categories when claimed as a product without any structural recitations. Computer readable media by itself and computer-executable instructions are not considered as a structural limitations. Please see MPEP 2016.03 I.
The Examiner suggests amending Claim 17 in the following way to overcome the 35 USC 101 Rejection:
17. (Suggested Amendment) A computer program product stored on one or more non-transitory computer readable media having computer-executable instructions for performing the steps of the method according to claim 11 when run on [[a]] the microcontroller of the relative humidity sensor device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over a first embodiment of Haider (US Patent 7,084,644 B2, Pub. Date August 1, 2006) in view of an alternative embodiment of Haider and further in view of Park et al. (US Pre-Grant Pub 2011/0316564 A1, Pub. Date December 29, 2011, herein Park).
Regarding Claim 1, Haider in a first embodiment teaches:
A relative humidity sensor device (Col 1: 15-16, The present invention relates to a circuit arrangement for capacitive humidity measurement; Col 3: 63-67 & 4: 1-3, The capacitance C.sub.S changes in a defined manner as a function of the ambient humidity rH. For example, at a relative ambient humidity rH=0%, the capacitance C.sub.S.apprxeq.160 pF, and at a relative ambient humidity rH=76%, the capacitance C.sub.S.apprxeq.202 pF.) comprising: 
a microcontroller (10, Fig 2c, Col 5: 3-4, a control unit 10, which is preferably embodied as a microprocessor); and 
a sensing capacitor (1, CS, Fig 2c, Col 3: 63-64, The capacitance C.sub.S changes in a defined manner as a function of the ambient humidity rH.) connected to a resistor ; 
wherein the microcontroller (10, Fig 2c) comprises... an interrupt input (11.4, Fig 2c, Col 7: 12, input 11.4) connected to the sensing capacitor (1, CS, Fig 2c) and a counter (Col 7: 20, counting unit (not represented)); and 
wherein the microcontroller (10, Fig 2c) is configured to... determine a number of interrupt events (S24, N_CS Determine, Fig 3, Col 6: 63-67 & 7: 1-4, Subsequently, these steps are repeated a total of N_CS times, wherein the charge storage element is charged again and again in the course of successive charge cycles... Upon reaching the comparison voltage UV, the number N_CS of the charging operations performed up to this time is determined; Col 7: 42-57; Each charge cycle S21 and discharge cycle S22, along with the comparison S23 of Figure 3 is an interruption event because the charging and discharging are interrupted by the comparison until UL is greater than UV.) by means of the counter (Col 7: 20, counting unit (not represented); Col 7: 10-23, Accordingly, if after N_C.sub.S charging operations the voltage U.sub.L at the charge storage element 3 reaches the comparison voltage U.sub.V, an appropriate output signal is generated via the comparator unit 12, by which then the actual count N_C.sub.S in a counting unit (not represented), which counts the number of charging operations performed, is frozen. The counting unit can be integrated into control unit 10 or arranged externally of the control unit 10.), 
Haider does not teach:
determine a charging time of the sensing capacitor based on the determined number of interrupt events.
However, Haider in an alternative embodiment in Col 9: 14-25 teaches:
"Moreover, alternatively to the explained process it is possible not to determine the number of charge operations performed until the reference value in respect to the comparison voltage U.sub.V has been reached, but instead the time t.sub.S (measuring the humidity sensor element), or t.sub.Ref (measuring the reference element), which has passed up to this point. The determination of the relative humidity takes place analogously to the previously described process, wherein then the values N_C.sub.Ref and N_C.sub.S must be replaced by the values t.sub.S and t.sub.Ref in Equ. (3). In this case it is necessary to provide appropriate devices for measuring time in the control unit in place of the above mentioned counting unit."
From the teaching of Haider in Col 9: 14-25, it is clear that N_CS is analogous to time value tS, and that tS is also useful for calculating the relative humidity. In fact, in equation 3 of Col 7: 57, the value of N_CS could be replaced with tS to calculate the relative humidity. Thus, there is a proportional relationship between N_CS and tS, and one of ordinary skill in the art would be able to perform routine experimentation to determine the relationship between N_CS and tS, such that time tS – indicative of a charging time – could be determined from N_CS – indicative of interrupt events.
 it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haider in a first embodiment by having determine a charging time of the sensing capacitor based on the determined number of interrupt events because it is one of a finite number of identified, predictable solutions, with a reasonable expectation of success in determining the relative humidity in a certain environment with respect to a capacitance of a sensor capacitor.

Haider does not teach:
wherein the microcontroller comprises a pulse width modulator (PWM) with an output connected via the resistor to the... capacitor and wherein the microcontroller is configured to periodically charge and discharge the... capacitor via the resistor by means of the pulse width modulator, 
However, Park teaches:
wherein the microcontroller (45, CONTROL UNIT, Fig 11; par 0083, The control unit 45 includes a microcomputer) comprises a pulse width modulator (PWM) (par 0083, The control unit 45 outputs the pulse signal (e.g., the PWM signal)) with an output (Output of 45 that is connected to R1 of 41 through 42) connected via the resistor (R1, Fig 11) to the... capacitor (C1, Fig 11) and 
wherein the microcontroller (45, CONTROL UNIT, Fig 1) is configured to periodically charge and discharge (Fig 5; par 0092-0094; Charging of the capacitor is the... capacitor (C1, Fig 11) via the resistor (R1, Fig 11) by means of the pulse width modulator (par 0083, The control unit 45 outputs the pulse signal (e.g., the PWM signal)), 
Though Park teaches a salinity measuring apparatus instead of a humidity sensor, both Park and Haider teach the charging and discharging of a resistor-capacitor (RC) circuit, whose time constant varies with respect to an environmental condition. Both cases are classified in G01N27/223. The capacitance C1 of RC circuit 41 of Figure 11 of Park is determined by using the amount of time it takes to charge the RC circuit 12. This capacitance C1 is used to determine the environmental condition. A comparison unit 43 with control unit 45 is used to determine how long it takes to charge capacitor C1 of RC circuit 12 to a certain threshold voltage fed into the comparison unit 43. The RC circuit 41 is charged and discharged with a PWM signal coming from control unit 45.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haider in view of Park by having wherein because the PWM is useful to charge and discharge the capacitor so that the voltage across the capacitor may be compared to a reference voltage as taught by Park (par 00074, 0080) and because the PWM allows the capacitance to be charged and discharged without having to actuate the switches so often. 

Regarding Claim 11, Haider in a first embodiment teaches:
A method of determining a relative humidity of an environment (Col 3: 63-67, The capacitance C.sub.S changes in a defined manner as a function of the ambient humidity rH. For example, at a relative ambient humidity rH=0%, the capacitance C.sub.S.apprxeq.160 pF, and at a relative ambient humidity rH=76%, the capacitance C.sub.S.apprxeq.202 pF.) by means of a relative humidity sensor device (Col 1: 15-16, The present invention relates to a circuit arrangement for capacitive humidity measurement.) comprising a microcontroller (10, Fig 2c, Col 5: 3-4, a control unit 10, which is preferably embodied as a microprocessor)... and a sensing capacitor (1, CS, Fig 2c, Col 3: 63-64, The capacitance C.sub.S changes in a defined manner as a function of the ambient humidity rH.) connected to a resistor (Col 9: 6-8, It can thus be provided to and to an interrupt input (11.4, Fig 2c, Col 5: 18, input 11.4) of the microcontroller (10, Fig 2c), the method comprising the steps of: 
periodically (In Figure 3, steps S21-S23 are repeated as long as UL is less than UV) charging (S21, Charging CS, CL, Fig 3) and discharging (S22, Discharging CS, Fig 3) the sensing capacitor (1, CS, Fig 2c)... during a first measurement cycle (S20, Start separate measurement 2, CS; Col 9: 9-13, Furthermore, within the scope of the method in accordance with the present invention it is possible to interchange the sequence of the two separate measurements, i.e. first to measure the humidity sensor element and only then the reference element.); 
detecting and counting interrupt events (Col 7: 16-23, Accordingly, if after N_C.sub.S charging operations the voltage U.sub.L at the charge storage element 3 reaches the comparison voltage U.sub.V, an appropriate output signal is generated via the comparator unit 12, by which then the actual count N_C.sub.S in a counting unit (not represented), which counts the number of charging operations performed, is frozen. The counting unit can be integrated into control unit 10 or arranged externally of the control unit 10.) at the interrupt input (11.4, Fig 2c) of the microcontroller (10, Fig 2c); 

Haider does not teach:
determining a charging time of the sensing capacitor based on the determined number of interrupt events.
However, Haider in an alternative embodiment in Col 9: 14-25 teaches:
"Moreover, alternatively to the explained process it is possible not to determine the number of charge operations performed until the reference value in respect to the comparison voltage U.sub.V has been reached, but instead the time t.sub.S (measuring the humidity sensor element), or t.sub.Ref (measuring the reference element), which has passed up to this point. The determination of the relative humidity takes place analogously to the previously described process, wherein then the values N_C.sub.Ref and N_C.sub.S must be replaced by the values t.sub.S and t.sub.Ref in Equ. (3). In this case it is necessary to provide appropriate devices for measuring time in the control unit in place of the above mentioned counting unit."
From the teaching of Haider in Col 9: 14-25, it is clear that N_CS is analogous to time value tS, and that tS is also useful for calculating the relative humidity. In fact, in equation 3 of paragraph 0057, the value of N_CS could be replaced with tS to calculate the relative humidity. Thus, there is a proportional relationship between N_CS and tS, and one of ordinary skill in the art would be able to perform routine experimentation to determine the relationship between N_CS and tS, such that time tS, indicative of a charging time could be determined from N_CS, indicative of interrupt events.
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haider in a first embodiment in view of Haider in a second embodiment by having determining a charging time of the sensing capacitor based on the determined number of interrupt events because it is one of a finite number of identified, predictable solutions, with a reasonable expectation of success in determining the relative humidity in a certain environment with respect to a capacitance of a sensor capacitor.

Haider does not teach:
a microcontroller including a pulse width modulator (PWM) and periodically charging and discharging the capacitor by a voltage output of the PWM
However, Park teaches:
a microcontroller (45, CONTROL UNIT, Fig 11; par 0083, The control unit 45 includes a microcomputer) including a pulse width modulator (PWM) (par 0083, The control unit 45 outputs the pulse signal (e.g., the PWM signal)) 
periodically charging and discharging (Fig 5; par 0092-0094; Charging of the capacitor is shown in the CAPACITOR/Vref graph on the top of Figure 5 and the PWM signals are shown in the second and third graphs; par 0074, The switching unit 42 supplies voltage to the salinity sensing unit 41 according to a pulse signal (e.g., a Pulse Width Modulation (PWM) signal) with a constant frequency, which is output from the the... capacitor (C1) by a voltage output of the PWM ((par 0083, The control unit 45 outputs the pulse signal (e.g., the PWM signal)))
Though Park teaches a salinity measuring apparatus instead of a humidity sensor, both Park and Haider teach the charging and discharging of a resistor-capacitor (RC) circuit, whose time constant varies with respect to an environmental condition. Both cases are classified in G01N27/223. The capacitance C1 of RC circuit 41 of Figure 11 of Park is determined by using the amount of time it takes to charge the RC circuit 12. This capacitance C1 is used to determine the environmental condition. A comparison unit 43 with control unit 45 is used to determine how long it takes to charge capacitor C1 of RC circuit 12 to a certain threshold voltage fed into the comparison unit 43. The RC circuit 41 is charged and discharged with a PWM signal coming from control unit 45.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haider in view of Park by having a microcontroller including a pulse width modulator (PWM) and periodically charging and discharging the capacitor by a voltage output of the PWM because the PWM is useful to charge and discharge the capacitor so that the voltage across the capacitor may be compared to a reference voltage as taught by Park (par 00074, 0080) and because the PWM allows the capacitance to be charged and discharged without having to actuate the switches so often. 

Claim 17 is obvious for the same reasons as Claim 11.
Regarding Claim 17, Haider and Park teach:
A computer program product (Haider: Col 9: 3-5, software; par 0067, It is pointed out that further embodiment variations of the software or hardware of course exist in connection with the circuit arrangement explained by way of example.) comprising one or more computer readable media (Haider: 10, Fig 2c, Col 5: 3-4, Furthermore, a control unit 10, which is preferably embodied as a microprocessor) having computer-executable instructions (Haider: Col 9: 3-5, software) for performing the steps of the method according to claim 11 (Haider in view of Park: see Rejection of Claim 11) when run on a microcontroller (Haider: 10, Fig 2c) of the relative humidity sensor device (Haider: Fig 2c, par 0003, The present invention relates to a circuit arrangement for capacitive humidity measurement.).


    PNG
    media_image1.png
    460
    517
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    507
    705
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    500
    551
    media_image3.png
    Greyscale


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Haider in view of Park and further in view of Lu et al. (US Patent 5,402,075, Pub. Date March 28, 1995, herein Lu).
Haider teaches:
a reference capacitor (2, CREF, Fig 2c, par 0022, The reference element 2 is embodied as a commercially available capacitor)... connected in parallel to the sensing capacitor (1, CS, Fig 2c, Col 3: 63-64, The capacitance C.sub.S changes in a defined manner as a function of the ambient humidity rH.) and in series to the resistor (par 0068, It can thus be provided to arrange a resistor in series with the various capacitances in order to limit the charge current of the capacitors in this way.) and connected to the interrupt input (11.4, Fig 2c, Col 7: 12, input 11.4)  of the microcontroller (10, Fig 2c, Col 5: 3-4, a control unit 10, which is preferably embodied as a microprocessor).

Haider teaches in paragraph 0022: "It need merely be assured that the reference element 2 remains stable during the measuring operation in respect to fluctuations in the temperature, the voltage, the operating time, etc."
But, Haider and Park do not specifically teach a shielding that makes the reference capacitor remain stable against an environment.
However, Lu teaches:
a reference capacitor (40, Fig 1, Col 3: 54-55, reference capacitor 40) shielded against an environment (Col 3: 59-63, Cover 41 is formed of a plastic material or other moisture-impervious material and is securely fastened such as by adhesive to reference capacitor 40 so that it shields conductors 42 from moisture and other weather conditions.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haider and Park in view of Lu by having a reference capacitor shielded against an environment because the difference in voltages between the voltage across the sensing capacitor and the voltage across the reference capacitor will determine how much moisture is sensed by the sensing capacitor, and .

Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as making corrections to the Claim Objections cited above.
Regarding Claim 2, the prior art of record fails to teach or suggest, singly or in combination a relative humidity sensor device, wherein the microcontroller is configured to:
“decrease the duration T1HIGH of the sub-period of the HIGH state to obtain an adjusted duration T2HIGH of the sub-period of the HIGH state, if the determined number of interrupt events equals or exceeds x/2, and increase the duration T1HIGH of the sub-period of the HIGH state to obtain an adjusted duration T2HIGH of the sub-period of the HIGH state, if the determined number of interrupt events is below x/2” in combination with the other limitations of the Claim.
Claims 4 is objected to as depending on Claim 2.

Claims 3, 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 is objected to as depending on Claim 2, which has allowable subject matter, and is objected to above.
Claims 5 and 6 are objected to as depending on objected Claim 3. 

Claims 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 8, the prior art of record fails to teach or suggest, singly or in combination a relative humidity sensor device, wherein the microcontroller is configured to:
“correct the relative humidity determined by means of the sensing capacitor RHCsens to obtain a corrected relative humidity value
RHcorr = K*|RHCsens – RHCref|/RHCref + O” in combination with the other limitations of the Claim.
Claim 10 is objected to as depending on Claim 8.


“obtain a corrected relative humidity value RHcorr = RHCsens * Vfactor where Vfactor = Rp/(Rp+R) with R being the resistance of the resistor” in combination with the other limitations of the Claim.

Claims 12, 14 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, and also to overcome the Claim Objections set forth in this Office action.
Regarding Claim 12, the prior art of record fails to teach or suggest, singly or in combination a method of determining a relative humidity comprising the steps of:
“decreasing the duration T1HIGH of the sub-period of the HIGH state to obtain an adjusted duration T2HIGH of the sub-period of the HIGH state, if the determined number of interrupt events equals or exceeds x/2, and increasing the duration T1HIGH of the sub-period of the HIGH state to obtain an adjusted duration T2HIGH of the sub-period of the HIGH state, if the determined number of interrupt events is below x/2” in combination with the other limitations of the Claim.
Claim 14 depends on Claim 12.

Regarding Claim 16, the prior art of record fails to teach or suggest, singly or in combination a method of determining a relative humidity comprising the steps of:
“correcting the relative humidity determined by means of the sensing capacitor RHCsens to obtain a corrected relative humidity value RHcorr = K*|RHCsens – RHCref|/RHCref + O” in combination with the other limitations of the Claim.

Claims 13 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 13 is dependent on Claim 12, which has allowable subject matter as noted above. 
Claim 15 is dependent on Claim 13.

Regarding Claim 2, the closest prior art of record is Seguine (US 8,315,832). Seguine in Figure 5 teaches a sensing capacitor Cx 530 and switches 534, 532 and 536 to charge and discharge capacitor Cx 530 and a Timer/Counter 512 to count when the voltage across capacitor Cx 530 goes above VREF 522, which is determined by comparator 520. A PWM 510 is used to enable the timer/counter 512 to increment a counter at a regular interval, however the PWM 510 does not control the charging of 

Regarding Claim 8, the closest prior art of record is Haider (US Pre-Grant Pub 2005/0174129 A1, Pub. Date August 11, 2005). Haider teaches in paragraph 0057 the equation CS = CREF * N_CREF/N_CS. Then a function converts CS into relative humidity. This equation cannot be manipulated to equal the claimed equation RHcorr = K * |RHCsens – RHCref|/RHCref + O. Thus, Haider does not teach the limitations of Claim 8.

Regarding Claim 9, the closest prior art of record is Nikolaus (US 7,719,290). Nikolaus teaches a circuit for measuring humidity in Figure 1 with a capacitive humidity sensor 10 with a parasitic resistance Rp in parallel with capacitor 10. The correction of the influence of the parasitic resistance is done by changing the oscillation frequency of oscillator 31. There is no teaching of a correction factor Vfactor being Rp/(Rp + R).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099.  The examiner can normally be reached on M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        08/07/2021

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866